Citation Nr: 0329414	
Decision Date: 10/28/03    Archive Date: 11/05/03	

DOCKET NO.  00-12 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A § 1151 (West 
2002) for loss of use of a creative organ due to surgery 
performed at a VA Medical Center (VAMC) in July 1997.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, that denied the benefits sought on 
appeal.  The veteran, who had active service from July 1950 
to November 1953, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
January 2003, the Board returned the case to the RO for 
additional development, following which the case was again 
returned to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that in July 
1997 the veteran underwent an abdominal aortic aneurysm 
resection repair.  The veteran subsequently developed a 
genitourinary disorder described as retrograde ejaculation.  
A urology consultation performed in September 2000 reflects 
that the veteran had been informed that this was the result 
of the aortic surgery.  Since the veteran filed a claim for 
compensation under 38 U.S.C.A. § 1151 (West 2002), the 
medical question presented, assuming that the retrograde 
ejaculation is in fact the result of the aortic surgery, is 
whether the disorder is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA or an event 
not reasonably foreseeable.  Recognizing that a medical 
question was at issue the RO apparently obtained medical 
literature from the Internet regarding abdominal aortic 
aneurysms, and indicated in the Supplemental Statement of the 
Case that:  "A review of medical literature shows that 
retrograde ejaculation resulting from an abdominal aortic 
aneurysm is reasonably foreseeable."  

While this medical literature obviously addresses the issue 
of whether the veteran's genitourinary disorder was an event 
not reasonably foreseeable, there is no medical opinion as to 
whether the veteran's disorder may have been the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA.  
In addition, while the RO obtained medical literature from 
the Internet, it does not appear that the veteran was ever 
provided copies of that medical literature so as to permit a 
response in terms of additional evidence and/or argument.  As 
such, the Board is of the opinion that further development 
with respect to the medical question at issue in this case is 
necessary. 

In addition, the Board notes and acknowledges that the RO 
notified the veteran of the provisions of the VCAA by way of 
a letter dated in June 2002.  However, a recent decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit made a similar conclusion 
to one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for a response.  Since this case is being returned 
to the RO for additional evidentiary development, the RO will 
have an opportunity to address this matter.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should provide the veteran 
copies of the medical literature 
regarding abdominal aortic aneurysms 
referred to in the October 2002 
Supplemental Statement of the Case.  

2.  The veteran should be afforded a 
surgical examination to ascertain the 
nature and etiology of any genitourinary 
disorder that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file 
particularly records associated with the 
July 1997 surgery for abdominal aortic 
aneurysm resection repair and subsequent 
outpatient treatment records and offer 
comments and opinions as to the following 
questions:  (1) Does the veteran have a 
genitourinary disorder, specifically a 
retrograde ejaculation that is 
proximately due to or the result of the 
abdominal aortic aneurysm resection 
repair?  In answering the examiner is 
requested to specify whether such a 
disorder, if present, constitutes loss of 
use of a creative organ.  (2) If the 
veteran has retrograde ejaculation as a 
result of his aneurysm surgery, is there 
any indication of carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
on the part of the VA in furnishing 
surgical treatment?  and, (3) if the 
veteran has retrograde ejaculation as a 
result of the surgery, was the disorder 
an event not reasonably foreseeable?  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"  38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file must be made available to the 
examiner for review.  

3.  In addition to the development 
requested above, the RO should ensure 
that all VCAA notice and assistance 
obligations had been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
other applicable legal precedent.  

When the development request has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified. 



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




